DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapidous et al (US Patent No. 9,819,513 B2).
With respect to claim 1, Lapidous teaches a computer-implemented method for accessing data from one or more servers (Abstract), the method comprising: receiving, from a first server and via a first secure communication channel, a mapping between a hostname associated with a second server and an Internet Protocol (IP) address (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables using HTTPS); connecting to the second server based on the IP address (col. 19, lines 27-46 disclose subsequent requests for content are transmitted directly to the servers corresponding to the IP addresses); and establishing a second secure communication channel with the second server 

With respect to claim 2, Lapidous teaches establishing the first secure communication channel with the first server, wherein the first server is distinct from the Domain Name System (DNS) (col. 7, lines 8-26).

With respect to claim 4, Lapidous teaches further comprising storing the mapping between the hostname associated with the second server and the IP address in a cache (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables), wherein the IP address stored in the cache is used when connecting to the second server machine (col. 18, line 63-col. 19, line 39 disclose client using cached mappings between the related domains and the real IP addresses to send content request directly to the server corresponding to the mappings).

With respect to claim 5, Lapidous teaches wherein the cache further stores one or more mappings between one or more hostnames and one or more IP addresses determined via the Domain Name System (DNS) (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables from previous domain name request resolutions).

With respect to claim 6, Lapidous teaches wherein one or more additional mappings between one or more hostnames and one or more IP addresses are received from the first server via the first secure communication channel (col. 18, line 63-col. 19, line 45 disclose 

With respect to claim 7, Lapidous teaches wherein the one or more additional mappings are associated with one or more other servers that host content (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables).

With respect to claim 9, Lapidous teaches a computer-implemented method for bypassing the Domain Name System (DNS), the method comprising: storing, in a server (intermediary server) that is distinct from DNS, mappings between hostnames and Internet Protocol (IP) addresses (col. 11, lines 19-col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables); and transmitting, from the server to a client application via a secure communication channel, at least one mapping between a hostname and an IP address (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables using HTTPS).

With respect to claim 10, Lapidous teaches wherein the at least one mapping between the hostname and the IP address comprises a plurality of mappings between hostnames and IP addresses associated with additional servers that host content (col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables).




With respect to claim 13, Lapidous teaches further comprising: storing in the server, information indicating content hosted by other servers (col. 9, lines 44-53); and transmitting, from the server to the client application via the secure communication channel, information indicating content hosted by one or more of the other servers that are associated with the at least one mapping between the hostname and the IP address (col. 9, lines 44-53; col. 18, line 63-col. 19, line 39 disclose intermediary server populating client device cache with mappings between the related domains and the real IP addresses in FQDN_to_r_IP and r_IP_to_FQDN tables).

With respect to claim 14, Lapidous teaches wherein the client application is a web browser (col. 6, lines 15-22 disclose application as a web browser).

With respect to claim 15, Lapidous teaches wherein the client application is a video streaming application (col. 6, lines 15-22 disclose other applications).

The limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claims 4 and 5 above, and the claim is rejected on that basis.


With respect to claim 20, Lapidous teaches wherein the second secure communication channel is a Hypertext Transfer Protocol Secure (HTTPS) channel (col. 19, lines 27-46 disclose subsequent requests for content are transmitted directly to the servers corresponding to the IP addresses using HTTPS).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapidous et al (US Patent No. 9,819,513 B2) in view of Lepeska et al (WO 2017/053835 A1).
With respect to claim 3, Lapidous discloses the claimed subject matter as discussed above except wherein establishing the first secure communication channel comprises verifying a certificate received from the first server.


With respect to claim 8, Lapidous discloses the claimed subject matter as discussed above except wherein establishing the second secure communication channel with the second server comprises validating a certificate received from the second server.
However, Yoo teaches wherein establishing the second secure communication channel with the second server comprises validating a certificate received from the second server (paragraph 0028-0029 disclose the client device 110a verifies that the certificate is valid before accepting the certificate and establishing a secure communications connection with the content server 120a) in order to efficiently provide a secure connection (Abstract). Therefore, based on Lapidous in view of Lepeska, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lepeska to the system of Lapidous in order to efficiently provide a secure connection.

With respect to claim 12, Lapidous discloses the claimed subject matter as discussed above except wherein the secure communication channel is established by performing steps comprising transmitting, by the server to the client application, a certificate generated by a certificate authority.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
2/14/2022